Notice of Pre-AIA  or AIA  Status
The present application, filed on or after April 23, 2019, is being examined under the first inventor to file provisions of the AIA .
Detailed action
Claims 1-20 are pending and being considered.
Claims 1, 10, 15 and 17 have been amended.

Examiner’s Notes: The examiner notes that tangible storage device in claim 10 is a non-transitory storage medium excludes signal per se.  See [0027 and 0185].

Response to Double Patenting
	Applicant have cancelled claims 1-20 and added new claims 21-40 of co-pending application 16/392414 on 03/11/2021, which are distinct from the currently amended claims of instant application. Therefore double patenting rejection on instant application based on co-pending application 16/39414 is withdrawn. 

Response to 102/103
Applicants argument filled on 03/22/2021 have been fully considered but moot in view of new grounds of rejection.  The argument do not apply to the current art being used. 

                                               Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of 


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wright et al (US 20190057382) in view of Peterson et al (hereinafter Peterson) (US 20190005195).

Regarding claim 1 Wright teaches a method for managing a digital representation of a physical asset, comprising: (Wright on [0012 and 0023] teaches a computer-implemented method of controlling the visibility and/or performance of a contract. See on [0193-0196] teaches creating a sub key (i.e. digital representation) of asset);
writing data of respective electronic files associated with a digital representation of a physical asset as entries to a blockchain ledger accessible to a network of two or more blockchain participants (Wright on [0328, 0333 and 0348] teaches writing transaction onto block chain ledger. See on [0091 0193 and 0197--0198] teaches transaction associated with asset (e.g. home) (i.e. physical asset) and creating a key representing the asset (i.e. digital representation). See on [0115-0124, 0173] teaches Contract issuer represents an actor that is responsible for the publication of the contract onto the Blockchain, Interested party represents an actor that may need to determine whether a particular contract is still in place or not. Repository represents a location which secures/stores a structured representation of the contract that the Blockchain smart contract (i.e. two or more block chain participants accessing blockchain));
monitoring written entries of the blockchain ledger to detect satisfaction of one or more conditions defined in a smart contract associated with the digital representation of the physical asset (Wright on [0074] teaches the agent may be arranged to monitor and/or search the blockchain. It may be arranged to perform at least one action based upon the state of the blockchain. It may be arranged to determine whether the UTXO has been spent or not (i.e. condition). It may be arranged to perform one or more actions based on whether or not the UTXO has been spent. See on [0148] teaches monitor the blockchain and behave a certain way based on whether or not the output is unspent. In other words, while this output remains within the UTXO list on the blockchain (i.e. the transaction is still unspent), this indicates the validity of the contract pointed or referred to by the metadata. The contract is considered to be complete once this output is spent. This condition (that the contract remains valid/open only as long as a UTXO exists for it) can be a condition of the contract itself. See on [0328-0333 and 0344-0347] teaches monitors the state of the blockchain and can cause transactions to be written to the blockchain);
and performing an action on the digital representation based on detecting that the one or more conditions defined in the smart contract are satisfied (Wright on [0047] teaches The contract may define, at least one condition; and ii) at least one action whose performance is dependent upon the evaluation of the condition. The condition may be a test which can be evaluated to true or false. See on [0328-0333 and 0344-0347] teaches monitors the state of the blockchain and can cause transactions to be written to the blockchain. A code block containing an "if condition then action" (ICTA) statement is executed; the action may be any action on or off the blockchain. See on [0350-0351] teaches could monitor the date and time (i.e. when a certain date and time are reached) or monitor the weather (i.e. when the temperature is below 10.degree. C. and it is raining), monitor the conditions of a contract or a trust (i.e. when company A buys company B). Then action` section of the ICTA code block can execute a number of actions).
	Wright fails to explicitly teach wherein the digital representation is associated with a smart contract that governs how the digital representation is created, However Peterson from analogous art teaches wherein the digital representation is associated with a smart contract that governs how the digital representation is created (Peterson on [0035] teaches A digital representation, digital model, digital "twin", or digital "shadow" is a digital informational construct about a physical system. That is, digital information can be implemented as a "twin" of a physical device/system/person and information associated with and/or embedded within the physical device/system. The digital twin is linked with the physical system through the lifecycle of the physical system. See on Fig 12 and text on [0072-0075] teaches patient digital twin is created based on information entered through one or more sensor 1202 (i.e. how digital twin is created). A patient digital twin is associated with body scans 1214 for generating digital twin based on the scanned one or medical information (i.e. how digital twin is created). Further teaches generating digital twin based on information entered through other sources 1216).
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date to implement the teaching of Peterson into the teaching of Wright by generating a digital twin of physical asset based on patient information entered through sensor or other data source. One would be motivated to do so in order to improve overall interaction on physical object with the system (Peterson on [0002-0004]).

Regarding claim 10 Wright teaches a computer program product for managing a digital representation of a physical asset, comprising programming instructions stored on a tangible storage device of a computer, the programming instructions being executable by a processor of the computer to perform a method, the programming instructions comprising instructions for: (Wright on [0025] teaches storing contract on computer based repository. See on [0374] teaches the invention may be implemented by means of hardware comprising several distinct elements, and by means of a suitably programmed computer. In a device claim enumerating several means, several of these means may be embodied by one and the same item of hardware);
writing by the processor, data of respective electronic files associated with a digital representation of a physical asset as entries to a blockchain ledger accessible to a network of two or more blockchain (Wright on [0328, 0333 and 0348] teaches writing transaction onto block chain ledger. See on [0091 0193 and 0197--0198] teaches transaction associated with asset (e.g. home) (i.e. physical asset) and creating a key representing the asset (i.e. digital representation). See on [0115-0124, 0173] teaches Contract issuer represents an actor that is responsible for the publication of the contract onto the Blockchain, Interested party represents an actor that may need to determine whether a particular contract is still in place or not. Repository represents a location which secures/stores a structured representation of the contract that the Blockchain smart contract (i.e. two or more block chain participants accessing blockchain));
monitoring by the processor written entries of the blockchain ledger to detect satisfaction of one or more conditions defined in a smart contract associated with the digital representation of the physical asset (Wright on [0074] teaches the agent may be arranged to monitor and/or search the blockchain. It may be arranged to perform at least one action based upon the state of the blockchain. It may be arranged to determine whether the UTXO has been spent or not (i.e. condition). It may be arranged to perform one or more actions based on whether or not the UTXO has been spent. See on [0148] teaches monitor the blockchain and behave a certain way based on whether or not the output is unspent. In other words, while this output remains within the UTXO list on the blockchain (i.e. the transaction is still unspent), this indicates the validity of the contract pointed or referred to by the metadata. The contract is considered to be complete once this output is spent. This condition (that the contract remains valid/open only as long as a UTXO exists for it) can be a condition of the contract itself. See on [0328-0333 and 0344-0347] teaches monitors the state of the blockchain and can cause transactions to be written to the blockchain);
and performing by the processor , an action on the digital representation based on detecting that the one or more conditions defined in the smart contract are satisfied (Wright on [0047] teaches The contract may define, at least one condition; and ii) at least one action whose performance is dependent upon the evaluation of the condition. The condition may be a test which can be evaluated to true or false. See on [0328-0333 and 0344-0347] teaches monitors the state of the blockchain and can cause transactions to be written to the blockchain. A code block containing an "if condition then action" (ICTA) statement is executed; the action may be any action on or off the blockchain. See on [0350-0351] teaches could monitor the date and time (i.e. when a certain date and time are reached) or monitor the weather (i.e. when the temperature is below 10.degree. C. and it is raining), monitor the conditions of a contract or a trust (i.e. when company A buys company B). Then action` section of the ICTA code block can execute a number of actions).
Wright fails to explicitly teach wherein the digital representation is associated with a smart contract that governs how the digital representation is created, However Peterson from analogous art teaches wherein the digital representation is associated with a smart contract that governs how the digital representation is created (Peterson on [0035] teaches A digital representation, digital model, digital "twin", or digital "shadow" is a digital informational construct about a physical system. That is, digital information can be implemented as a "twin" of a physical device/system/person and information associated with and/or embedded within the physical device/system. The digital twin is linked with the physical system through the lifecycle of the physical system. See on Fig 12 and text on [0072-0075] teaches patient digital twin is created based on information entered through one or more sensor 1202 (i.e. how digital twin is created). A patient digital twin is associated with body scans 1214 for generating digital twin based on the scanned one or medical information (i.e. how digital twin is created). Further teaches generating digital twin based on information entered through other sources 1216).
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date to implement the teaching of Peterson into the teaching of Wright by generating a digital twin of physical asset based on patient information entered through sensor or other data source. One would be (Peterson on [0002-0004]).

Regarding claim 17 Wright teaches A computer system for managing a digital representation of a physical asset, comprising (Wright on [0023] teaches computer-implemented method and system for controlling the visibility and/or performance of a contract)
a processor; and a tangible storage device storing a plurality of programming instructions for execution by the processor to perform a method, the method comprising (Wright on [0025] teaches storing contract on computer based repository. See on [0374] teaches the invention may be implemented by means of hardware comprising several distinct elements, and by means of a suitably programmed computer. In a device claim enumerating several means, several of these means may be embodied by one and the same item of hardware);
writing data of respective electronic files associated with a digital representation of a physical asset as entries to a blockchain ledger accessible to a network of two or more blockchain participants (Wright on [0328, 0333 and 0348] teaches writing transaction onto block chain ledger. See on [0091 0193 and 0197--0198] teaches transaction associated with asset (e.g. home) (i.e. physical asset) and creating a key representing the asset (i.e. digital representation). See on [0115-0124, 0173] teaches Contract issuer represents an actor that is responsible for the publication of the contract onto the Blockchain, Interested party represents an actor that may need to determine whether a particular contract is still in place or not. Repository represents a location which secures/stores a structured representation of the contract that the Blockchain smart contract (i.e. two or more block chain participants accessing blockchain));
monitoring written entries of the blockchain ledger to detect satisfaction of one or more conditions defined in a smart contract associated with the digital representation of the physical asset (Wright on [0074] teaches the agent may be arranged to monitor and/or search the blockchain. It may be arranged to perform at least one action based upon the state of the blockchain. It may be arranged to determine whether the UTXO has been spent or not (i.e. condition). It may be arranged to perform one or more actions based on whether or not the UTXO has been spent. See on [0148] teaches monitor the blockchain and behave a certain way based on whether or not the output is unspent. In other words, while this output remains within the UTXO list on the blockchain (i.e. the transaction is still unspent), this indicates the validity of the contract pointed or referred to by the metadata. The contract is considered to be complete once this output is spent. This condition (that the contract remains valid/open only as long as a UTXO exists for it) can be a condition of the contract itself. See on [0328-0333 and 0344-0347] teaches monitors the state of the blockchain and can cause transactions to be written to the blockchain);
and performing an action on the digital representation based on detecting that the one or more conditions defined in the smart contract are satisfied (Wright on [0047] teaches The contract may define, at least one condition; and ii) at least one action whose performance is dependent upon the evaluation of the condition. The condition may be a test which can be evaluated to true or false. See on [0328-0333 and 0344-0347] teaches monitors the state of the blockchain and can cause transactions to be written to the blockchain. A code block containing an "if condition then action" (ICTA) statement is executed; the action may be any action on or off the blockchain. See on [0350-0351] teaches could monitor the date and time (i.e. when a certain date and time are reached) or monitor the weather (i.e. when the temperature is below 10.degree. C. and it is raining), monitor the conditions of a contract or a trust (i.e. when company A buys company B). Then action` section of the ICTA code block can execute a number of actions).
Wright fails to explicitly teach wherein the digital representation is associated with a smart contract that governs how the digital representation is created, However Peterson from analogous art (Peterson on [0035] teaches A digital representation, digital model, digital "twin", or digital "shadow" is a digital informational construct about a physical system. That is, digital information can be implemented as a "twin" of a physical device/system/person and information associated with and/or embedded within the physical device/system. The digital twin is linked with the physical system through the lifecycle of the physical system. See on Fig 12 and text on [0072-0075] teaches patient digital twin is created based on information entered through one or more sensor 1202 (i.e. how digital twin is created). A patient digital twin is associated with body scans 1214 for generating digital twin based on the scanned one or medical information (i.e. how digital twin is created). Further teaches generating digital twin based on information entered through other sources 1216).
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date to implement the teaching of Peterson into the teaching of Wright by generating a digital twin of physical asset based on patient information entered through sensor or other data source. One would be motivated to do so in order to improve overall interaction on physical object with the system (Peterson on [0002-0004]).
Regarding claim 2, 11 and 18 the combination of Wright and Peterson teaches all the limitations of claim 1, 10 and 17 respectively above, Peterson further teaches wherein the digital representation comprises a digital twin (Peterson [035] teaches digital twin of physical device/system).
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date to implement the teaching of Peterson into the teaching of Wright by having a digital twin of physical asset. One would be motivated to do so in order to improve overall interaction on physical object with the system (Peterson on [0002-0004]).

3, 12 and 19 the combination of Wright and Peterson teaches all the limitations of claim 1, 10 and 17 respectively above. Peterson teach wherein performing the action comprises: instantiating the digital representation of the physical asset (Peterson on [0168] teaches sensors associated with the patient 110 can supplement the modeled information of the patient digital twin 130, which can be stored and/or otherwise instantiated in a cloud-based computing environment for access by a plurality of systems with respect to the patient 110).
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date to implement the teaching of Peterson into the teaching of Wright by having a digital twin of physical asset. One would be motivated to do so in order to improve overall interaction on physical object with the system (Peterson on [0002-0004]).
Regarding claim 4, 13 and 20 the combination of Wright and Peterson teaches all the limitations of claim 1, 10 and 17 respectively, Wright further teaches wherein one or more tasks associated with managing the digital representation are performed by an electronic asset management (EAM) system, and wherein the method further comprises (Wright Fig 3 and text on [0193-0196] teaches Bob decides to publish his ownership of an asset (e.g. his home) onto the Blockchain by creating a sub key which represents physical asset (i.e. one or more task)).
The combination of Wright and the cited portion of Peterson fails to teaches activating, by the EAM, the digital representation and receiving, by the EAM, from the digital representation, based on the activation, one or more readings from one or more Internet-of-Things (IoT) sensors of the physical asset, However Peterson on different section teaches 
activating, by the EAM, the digital representation and receiving, by the EAM, from the digital representation, based on the activation, one or more readings from one or more Internet-of-Things (IoT) sensors of the physical asset (Peterson [0037] teaches Sensors connected to the physical object (e.g., the patient 110) can collect data and relay the collected data 120 to the digital twin 130. See on [0065] teaches The digital representation forming the digital twin 130 can be extracted from a plurality of available sources, such as sensor data, patient 110 input, family and/or friend input, EMR records, lab results, image data).
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date to implement the teaching of Peterson cited on different section into the teaching of Wright by activating, by the EAM, the digital representation and receiving, by the EAM, from the digital representation. One would be motivated to do so in order to improve overall interaction on physical object with the system (Peterson on [0002-0004]).

Regarding claim 5 and 14 the combination of Wright and Peterson teaches all the limitations of claim 1 and 10 respectively Wright further teaches further comprising: writing data of one or more events associated with the digital representation as entries to the blockchain ledger (Wright on [0328, 0333 and 0348] teaches writing transaction onto block chain ledger. See on [0091 0193 and 0197--0198] teaches transaction associated with asset (e.g. home) (i.e. physical asset) and creating a key representing the asset (i.e. digital representation);
detecting, based on the data of one or more events written to the blockchain ledger, that one or more additional conditions defined in the smart contract are satisfied (Wright on [0010] teaches The contract may be a document, file or other mechanism which defines a set of behaviour(s) that can be triggered under specified condition. See on [0047] teaches the contract may define, at least one condition; and ii) at least one action whose performance is dependent upon the evaluation of the condition. The condition may be a test which can be evaluated to true or false (i.e. additional condition). See on [0328-0333 and 0344-0347] teaches monitors the state of the blockchain and can cause transactions to be written to the blockchain. A code block containing an "if condition then action" (ICTA) statement is executed; the action may be any action on or off the blockchain. See on [0350-0351] teaches could monitor the date and time (i.e. when a certain date and time are reached) or monitor the weather (i.e. when the temperature is below 10.degree. C. and it is raining), monitor the conditions of a contract or a trust (i.e. when company A buys company B). Then action` section of the ICTA code block can execute a number of actions. See on [0207] teaches a number of conditions within the contract).
Regarding claim 6 and 15 the combination of Wright and Peterson teaches all the limitations of claim 5 and 14 respectively, Wright further teaches wherein the one or more events comprise a change-in-ownership event, the method further comprising (Wright on [0193] teaches publish his ownership of an asset (e.g. his home) onto the Blockchain. See on [0201] teaches the transaction to publish the ownership of the asset onto the Blockchain. Firstly, Bob provides some funding to the asset, then the asset publishes itself.).
generating a new smart contract based on entries written to the blockchain ledger (Wright on [0033] teaches The Contract Issuer may create a new Contract Document and publish this to the Repository. See on [0061] teaches generating sub contract. See on [0103 and 0109] teaches creating contract and sub contract).
Regarding claim 7 and 16 the combination of Wright and Peterson teaches all the limitations of claim 1 and 10 respectively Wright further teaches triggering a change in a length-of-agreement attribute of the digital representation for a duration determined in the smart contract (Wright on [0040-0042] teaches creating a new transaction, with a locktime set to the expiry time of the contract, paying the output from the transaction back to the public key hash; OR For a rolling duration contract: using an automated computing agent to detect the transaction on the blockchain and wait until the contract expiry time before triggering code to roll it into a new contract; OR  For a completion-based contract (where x of y entities agree that the contract has been fulfilled): creating a m of n multi-signature transaction and issuing it to these entities to co-sign upon completion)
8 the combination of Wright and Peterson teaches all the limitations of claim 1 above, Wright further teaches wherein the data of respective electronic files is, for each electronic file, the electronic file itself (Wright on [0328, 0333 and 0348] teaches writing transaction onto block chain ledger (i.e. transaction itself is data written in blockchain)).
Regarding claim 9 the combination of Wright and Peterson teaches all the limitations of claim 1 above, Wright further teaches wherein the data of respective electronic files comprises, for each electronic file, data indicating that the electronic file has been uploaded to a repository (Wright on [0048] teaches The metadata may comprise i) an address or representation of an address of where the contract is stored in the computer-based repository. See on [0108] teaches unsigned transaction output UTXO and the associated metadata within the script that enables it to be spent, allows the transaction to act as a pointer or reference to an off-chain repository which contains the formal details of the contract. See on [0138] teaches When the Contract is registered in a repository, the associated address e.g. URL and hash can be used as metadata within a Blockchain transaction to associate the transaction on the chain with the controlling contract itself).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on (571)272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MOEEN KHAN/Examiner, Art Unit 2436                                                                                                                                                                                                        
/SHEWAYE GELAGAY/Supervisory Patent Examiner, Art Unit 2436